DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
Response to Amendment
The Amendment filed December 16, 2020 has been entered. Claims 1 – 20 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 7 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cedrone et al. (US 2017/0107982 – herein after Cedrone) in view of Purity (fire fighting system – herein after Purity).
In reference to claim 1, Cedrone teaches a treating solution supply apparatus which supplies a treating solution for treating a substrate (see ¶2, ¶3: pumps used in semiconductor manufacturing), comprising (fig. 2A): 
a liquid passage (conduits in which elements 125, 130, 120, 135 and 147 are present) for allowing the treating solution to flow therethrough; and 
a pump (150+180) including a chamber (155, 185) with a variable volume for receiving and feeding the treating solution from/to the liquid passage, and a chamber driver (175/200: feed/stepper motor) electrically driven to vary the volume of the chamber; 
wherein 
the liquid passage, the chamber, and the chamber driver are arranged in that order in a lateral direction (see fig. A below),
the liquid passage includes a plurality of pipes (see fig. A below: pipes are labelled as “A”, “B”, “C” and “D”),
the plurality of pipes connect a treating solution supply source (15, in fig. 1) and a supply destination (25, in fig. 1) through the chamber (155, 185),

the chamber driver is arranged opposite the liquid passage with respect to the chamber in the lateral direction (i.e. on bottom side of the chamber, see fig. A below). 

    PNG
    media_image1.png
    680
    1186
    media_image1.png
    Greyscale

Figure A: Edited fig. 2A of Cedrone to show claim interpretation.
Cedrone remains silent on
However, Purity teaches the pump apparatus (on page 3 of the provided copy), comprising a base plate (7; element 7 is a base and top surface of the base is interpreted to be the plate under broadest reasonable interpretation) arranged in a horizontal direction and wherein the liquid passage (comprising of suction line 6 and discharge line 2), the chamber (i.e. a pump chamber within electric pump 9 where fluid will be compressed), and the chamber driver (i.e. a driver that operates the pump; 9: electric motor) are arranged in that order in a lateral direction parallel to the horizontal direction of the base plate (this direction being a horizontal direction in view of first image on page 3 of the provided copy).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to mount the components in the apparatus of Cedrone on a base plate and arranged the components in a claimed way as taught by Purity in order to gain the commonly understood benefits of such adaptation, such as ease of transporting the pump system as a whole from one location to another.
Alternatively, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to mount the components in the apparatus of Cedrone on a base plate and arranged the components in a claimed way as taught by Purity since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952). Please note that in the instant application, 
In reference to claim 2, Cedrone, as modified, teaches the apparatus, wherein the liquid passage, the chamber, and the chamber driver are arranged linearly in the lateral direction (linearly in vertical direction in view of orientation of fig. 2A or horizontally in view of top image shown on page 3 of the provided copy of Purity).
In reference to claim 3, Cedrone teaches the apparatus, wherein (in fig. 2A) the pump has an air space (empty space) between the chamber (155/185) and the chamber driver (175/200) for inhibiting heat of the chamber driver from transmitting to the chamber (air space is capable of claimed feature: heat generated in the motor will be dispersed into the surroundings around the motor housing; motor and pump chamber are not in direct contact with each other, thus heat transfer from motor to pump chamber is inhibited). 
In reference to claim 4, see rejection of claim 3 above.
In reference to claim 5, Cedrone teaches the apparatus, wherein the pump (150/180) has a diaphragm (160/190) mounted in the chamber (155/185).
In reference to claims 6 and 7, see rejection of claim 5 above.
In reference to claims 15 and 16, Cedrone, as modified, teaches the apparatus, further comprising a control panel (see ¶35; in fig. 2A, controller similar to controller 20 in fig. 1 controls the motor(s)) for controlling the chamber driver (175/200); wherein the control panel is located on the chamber driver side with respect to the chamber in the lateral direction (see image on page 3 of the provided 
In reference to claim 17, Cedrone, as modified, teaches the apparatus, wherein: the liquid passage includes a filter (120; ¶31); and the filter (see fig. A above) is located opposite the chamber (i.e. laterally opposite the bottom side of the chamber) across the plurality of pipes in the lateral direction.
In reference to claim 18, Cedrone teaches the apparatus, wherein (as seen in fig. 2A): the pump comprises two pumps (150 and 180), which consist of a first pump (150) and a second pump (180); the first pump (150) is disposed upstream in respect of a flow of the treating solution; and the second pump (180) is disposed downstream in respect of the flow of the treating solution, the second pump being located above the first pump (if fig. 2A is rotated anticlockwise by 90°).
In reference to claim 19, Cedrone teaches the apparatus, wherein (if fig. 2A is rotated anticlockwise by 90°) the first pump (150) and the second pump (180) are located in the same position with respective chamber drivers overlapping each other in plan view.
In reference to claim 20, Cedrone teaches the apparatus, wherein: the liquid passage includes a filter (120; ¶31); the second pump (110) is connected to the liquid passage extending from the first pump through the filter (as seen in fig. 2A); and the liquid passage interconnecting the filter and the second pump is arranged such that (in view of fig. 2A rotated anticlockwise by 90°) the treating solution flows downward (downstream) from the filter to a position lower than the second pump (this position being any position after the valve 135 and before the intake of the .
Claims 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cedrone in view of Purity and Okumura et al. (US 2007/0258837 – herein after Okumura).
Regarding claims 8 – 14,
Cedrone teaches the apparatus, wherein the liquid passage includes a nonelectrically operable switch valve (¶32: 125/130/135/147 can be pneumatically actuated valves; switch valves are air-operated valves in view of ¶55 of the published specification of the instant application) for permitting and blocking flow of the treating solution.
In Cedrone, switch valves are air-operated valves, thus there will be a means to supply the air to the valve.
Cedrone remains silent on
However, Okumura teaches the pneumatic switch valves (13, 14, 15; fig. 3), wherein the nonelectrically operable switch valve is openable and closable by an electric drive valve (32/38/39); and the electric drive valve is located adjacent the chamber driver (chamber driver being 27/12) and away from the chamber (i.e. pump chamber within pump 11).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic actuation means of the switch valve in the pump of Cedrone with that as taught by Okumura (electro-pneumatic regulator) in order to obtain the predictable result of actuating the switch valve for the purpose of controlling the fluid flow to the pump(s).
Response to Arguments
The arguments filed December 16, 2020 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Purity.
Examiner’s Comment
With respect to the NPL of Purity, alternative public available date is year 2013 (see last page in the provided copy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746